             Case 6:19-cv-01185 Document 1 Filed 07/18/19 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA.                              )
                                                       )
                           Plaintiff,                  )
                                                       )
                                                       )       Case   No. 19- 01185
                                                       )
$18.160,00 IN LINITED STATES        CURRENCY"          )
More or iess,                                          )
                                                       )
                          Defendant.                   )
                                                       )


                         COMPLAINT FOR FORFEITURE IN REM

       Plaintiff, United States of America, by and through its attomeys, Stephen R. McAllister,

United States Attomey for the District of Kansas, and Aaron L. Smith, Assistant United States

Attomey, brings this complaint and alleges as follows in accordance with Supplemental Rule G(2)

of the Federal Rules of Civil Procedure:

                                  NATURE OF'THE ACTION

       1.      This is an action to forfeit and condemn to the United States of America. the

defendants identified above, and further identified herein, for violations of21 U.S.C. $$ 841 and

846.

                                 THE DEFENDANT IN REM

       2.      The defendant is $18,160.00 in United States Currency, more or less, seized by

the United States Probation Office (USPO) on or about December 05,2017 at7704E.31st Street

Circle North, in Wichita, Sedgwick County, in the District of Kansas.

                                JURISDICTION AND \rENTJE

       3.      Plaintiffbrings this action in rem in its own right to forfeit and condemn the

defendant personal property pursuanl to    2l U.S.C. $ 881 (a)(6).
                Case 6:19-cv-01185 Document 1 Filed 07/18/19 Page 2 of 6




          4.      This Court has in rem jurisdiction over this action under 28 U.S.C. $$ 1345 and

1355.

          5.      This Court has in rem juisdiction over the defendant property under 28 U.S.C.

1355(b). Upon filing this complaint, the plaintiff requests that the Court issue an arrest warrant

in rem for the defendants pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute

upon these defendants pursuant to 28 U.S.C. $ 1355(d) and Supplemental Rule G(3)(c).

          6.      Venue is proper in this district pursuant to 28 U.S.C. $ 1355(bX1), because the

acts or omissions giving rise to the forfeiture occurred in this district.

                                     BASIS FOR F'ORF'EITURE

          7.      The defendant is subject to forfeiture to the United States pursuant to 21 U.S.C.

$881(a)(6), as it constitutes or was derived from proceeds traceable to, or used to facilitate,

violations of   2l U.S.C. $$ 841 and 846.

                                                FACTS

          8.     Supplemental Rule G(2)(f) requires this Complaint to state sufticiently detailed

facts to support a reasonable beliefthat the govemment will be able to meet its burden ofproofat

trial.   Such facts and circumstances supporting the seizure and forfeiture of the defendants are

contained in Exhibit A which is attached hereto and incorporated by reference.

                                        CLAIM FOR RELIEF

          9.      Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 1

through 8, above.

          10.     As a result ofthe foregoing, the defendant is liable to condemnation and to

forfeiture to the United States for its use, in accordance with 21 U.S.C. $ 881(aX6).
               Case 6:19-cv-01185 Document 1 Filed 07/18/19 Page 3 of 6




          WHEREFORE, the plaintiff requests that notice of this action be given to all persons who

reasonably appear to be potential claimants of interests in the defendant; that the defendant be

forfeited and condemned to the United States of America; that the plaintiffbe awarded its costs

and disbursements in this action; and, for such other and further relief as this Court deems proper

and   just.

          The United States hereby requests that   tial ofthe   above entitled matter be held in the

City of Wichita, Kansas.

                                                        Respectfrrlly submitted,


                                                        STEPffiN      R.   McALLISTER




                                                        Assistant United States Attomey
                                                        301 N. Main, Suite 1200
                                                        Wichita Kansas 67202
                                                        (316)269-648r
                                                        aaron.smith3@usdoj.gov
                                                        KS S.Ct. No.20447
            Case 6:19-cv-01185 Document 1 Filed 07/18/19 Page 4 of 6




                                       DECLARATION

       I, Neal Tiemey, am a Special Agent with the Bureau of Alcohol, Tobacco, Firearrns and

Explosives. I have read the contents ofthe foregoing Complaint for Forfeiture, and the exhibit

thereto, and the statements contained therein are true to the best ofmy knowledge and belief.

       I declare under penalty ofperjury that the foregoing is true and correct.

       Executed on this   lI#aa1 ot                       20t9.
                                                                   /,/

                                                     @
                                                             rtil        lt
                                                     Bureau ofAlcohol, Tobacco, Firearms and
                                                     Explosives
              Case 6:19-cv-01185 Document 1 Filed 07/18/19 Page 5 of 6




                                           AFFIDAVIT

I, Neal Tiemey, being duly sworn, hereby depose and say:

        I am employed as a Special Agent with the United States Department of Justice, Bureau
of Alcohol, Tobacco, Firearms and Explosives (ATF) and is charged with investigating
violations of Federal F'irearms and Explosives Laws. I have been employed with ATF since
August of 1992.

       This affidavit is made in supporl of a Complaint for Forfeiture in Rem for the following
property: S18,160.00 in United States currency, more or less, seized by the United States
Probation Office (USPO).

        The facts set forth in this affidavit are based upon my personal observations, my training
and experience, information obtained from other law enforcement officers and witnesses, and
other sources of information. This affidavit is in support of a complaint for forfeiture in rem and.
does not purport to set forth all of my knowledge ofor investigation into this matter.

                                      PROBABLE CAUSE
       1.   On or about December 5, 2017, United States Probation (USPO) officers were
            contacted by members of the United States Marshal Service (USMS) after the USMS
            had stopped a rental vehicle driven by lan Hudson in Wichita, Sedgwick County, in
            the District of Kansas. Hudson ran from the vehicle while it was still running,
            occupied and moving and was not apprehended. When USP officers responded to the
            car stop location they were advised that a firearm was found and later seized from the
            driver's seat ofthe vehicle. Based upon this reasonable suspicion, USP officers
            conducted a search of the stopped rental vehicle pursuant to Ian Hudson's condition
            of supervision.

       2.   In the front seat of the vehicle, USP officers located a loaded Sig Sauer P250 .45
            caliber handgun, and in the trunk a black duffle bag. The duffle bag contained a large
            zip lock bag containing 459 grams of marijuana, multiple containers of THC wa-x, a
            digital scale and empty plastic baggies. Also found in the vehicle was a rental
            agreemcnt that listed Ian Hudson as the renter ofthe vehicle.


       3.   Ian Hudson and lan's brother, Tyrone Hudson, were both klown by USP officers to
            be staying at7704E.31't Street Circle North, Wichita, Kansas. 'fhis location was
            within a few blocks of where the car stop had occurred. Knowing that Ian Hudson
            ran from the car stop and that Tyrone I'Iudson was wanted on a felony arrest warrant,
            law enforcemcnt officers entered the residence pursuant to Ian lludson's condition of
            supervision. During the search, USP olficers seized $18,160.00 in U.S. currency,
            more or less, from the trunk ofa vehicle belonging to Ian Hudson that was parked in
            Case 6:19-cv-01185 Document 1 Filed 07/18/19 Page 6 of 6




           the attached garage of the residence. Also found in the vehicle were employment
           documents belonging to Ian Hudson.


      +. USP officers determined that the $18,160.00 in currency was inconsistent     with Ian
           Hudson's reported eamings from verified employment.

      5.   Based on the foregoing, I have probable cause to believe that the currency is subject
           to forfeiture pursuant to 21 U.S.C. $ 881(a)(6) because it constitutes 1) money,
           negotiable instruments, securities and other things of value fumished or intended to
           be fumished in exchange for a controlled substance in violation ofthe Controlled
           Substances Act; and/or 2) proceeds traceable to such an exchange; and/or 3) money,
           negotiable instruments, and securities used or intended to be used to facilitate a
           violation of the Controlled Substances Act.
                                                                   //
                                                                 /nl//
                                                                /yq-( /r
                                                            ffi
                                                            Special Agent
                                                            ATF




My commission expires:             t/d32

             MICHELLE R, KELLOGG
             l.lotiary Prrblc - Stats of   Ka{s
                    Erphos
